Citation Nr: 1117409	
Decision Date: 05/05/11    Archive Date: 05/17/11

DOCKET NO.  06-21 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a prostate condition.

2.  Entitlement to service connection for impotence.

3.  Entitlement to service connection for residuals of a chest stab wound.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depressed mood.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to November 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veteran's Affairs (VA) regional office (RO) located in Waco, Texas.

In April 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO located in Waco, Texas.  A transcript of the proceeding has been associated with the claims file.

In July 2009, the Board remanded the Veteran's claims for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further appellate review.

The issue of entitlement to service connection for a prostate condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence establishes that the Veteran has impotence that is related to service.

2.  The preponderance of the evidence establishes that the Veteran has an acquired psychiatric disorder, to include anxiety and depressed mood, that is secondary to the Veteran's impotence.

3.  The preponderance of the evidence establishes that the Veteran has a chest scar that is related to an in-service stab wound.


CONCLUSIONS OF LAW

1.  Service connection for impotence is warranted.  See 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Service connection for an acquired psychiatric disorder, to include anxiety and depressed mood, as secondary to impotence is warranted.  See 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2010).

3.  Service connection for a chest scar residual of a stab wound is warranted.  See 38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claims of entitlement to service connection for impotence, an acquired psychiatric disorder, to include anxiety and depressed mood, and a chest scar residual of a stab wound, are granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claims is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  Id.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Impotence

The Veteran served on active duty from December 1972 to November 1974.  He claims that he has an impotence disorder (a.k.a. erectile dysfunction) that had its onset in service or is otherwise related to service.

The Veteran's service treatment records reflect several complaints in February 1974 of impotence, particularly when he was with his partner (as he reported he continued to wake up with an erection).  See Service Treatment Records, February 7, 1974 (two records), February 14, 1974, February 20, 1974 (two records).  A February 7, 1974 service treatment record reflects a diagnosis of impotence - "possibly psychogenic since patient can have erections but not at proper time."  The Veteran testified at the Board hearing that he has experienced impotence ever since service.  See Board Hearing Transcript at 15.  Although recent VA treatment records do not reflect any diagnosis of impotence or erectile dysfunction, they do reflect that the Veteran has been prescribed Vardenafil to be taken one hour prior to intercourse (i.e., for impotence).  See, e.g., VA Treatment Record, August 2008.

The Veteran was provided with a VA examination in November 2009 relating to his claim.  The Veteran reported to the examiner a history in service of having trouble getting an erection when he was with a partner.  He also reported that he was presently experiencing erectile dysfunction, and that he was presently taking Vardenafil and Viagra for treatment.  The examiner noted an impression of erectile dysfunction presently being treated with Vardenafil, but noted that because the Veteran's claims file was not available for review, he was unable to opine as to whether the Veteran's erectile dysfunction was related to service.  Subsequently, the same VA examiner prepared a September 2010 addendum VA medical opinion (at the request of the RO) in which he noted that he had reviewed the claims file and he opined that it was at least as likely as not that the Veteran's erectile dysfunction is a continuation of the symptoms he experienced in service.

As shown above, the Veteran's service treatment records reflect that the Veteran experienced impotence in service, and the Veteran testified at the Board hearing that he has experienced impotence since service, which testimony the Board finds to be credible.  Also, the VA examiner opined that the Veteran's impotence is at least as likely as not related to service, and the Board notes that the examiner's opinion is uncontradicted by any other competent medical opinion of record.  Therefore, the Board finds that the preponderance of the evidence is in favor of granting service connection for impotence.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).

Therefore, the Board concludes that service connection for a chest scar as a residuals of a stabbing wound is warranted.  See id.

B.  Acquired Psychiatric Disorder

The Veteran essentially claims that he has a current acquired psychiatric disorder, including anxiety and depressed mood, that had its onset in service since the chest stabbing incident in July 1974.  The Board notes that the Veteran originally filed his claim for service connection for "anxiety," but in light of the medical evidence of record, the Board has recharacterized the issue on appeal more broadly as an acquired psychiatric disorder, to include anxiety and depressed mood.

As noted above, several February 1974 service treatment records reflect complaints of impotence.  A February 28, 1974 service treatment record reflects that the Veteran had been prescribed Valium (perhaps for anxiety).  A March 1974 service treatment record reflects that the Veteran complained of an inability to sleep due to "something on my mind" and that he was sometimes awake all night, as well as headaches.  A diagnosis of anxiety probably secondary to long-standing medical problems was recorded, and the Veteran was referred to the mental hygiene consultation service (MHCS) for further evaluation.  A March 1974 MHCS consultation record reflects a diagnosis of diffuse anxiety.  

The Veteran was provided with a VA examination in December 2009 relating to his claim, although the Board notes that the Veteran's claims file was not available for the examiner's review.  The VA examiner noted the Veteran's reported history of impotence since service, as well as his history of being stabbed in the chest in service (which stab wound is discussed in greater detail below).  The examiner noted that the Veteran's recent VA treatment records showed no record of treatment for impotence or any stab wound residuals, but that the examiner gave the Veteran the benefit of the doubt.  The examiner also noted that the Veteran denied any post-service psychiatric treatment.  The examiner noted that much of the Veteran's reported symptomatology centered around his anger, embarrassment, and shame surrounding his impotence, and that there was barely any mention of the stabbing incident during the examination.  The examiner opined that the Veteran's psychiatric symptomatology were the result of his difficulty adjusting to physical limitations due to his impotence.  A diagnosis of chronic adjustment disorder with mixed anxiety and depressed mood at least as likely as not related to service was recorded.  An August 2010 VA medical opinion from the same examiner reflects that she reviewed the claims file and that there was no change in her opinion.

As shown above, the Veteran's service treatment records reflect that the Veteran complained of impotence in February 1974 (and thereafter), and they reflect subsequent complaints and treatment for anxiety in March 1974.  In fact, as noted above, the March 1974 service treatment record reflects a diagnosis of anxiety "secondary to long-standing medical problems."  The Board notes that the VA examiner recorded a diagnosis of chronic adjustment disorder with mixed anxiety and depressed mood, and opined that the Veteran's disorder related to his impotence, for which the Board has granted se4rvice connection herein.  In light of the above, the Board finds that a preponderance of the evidence is in favor of granting service connection for an acquired psychiatric disorder, to include anxiety and depressed mood.

Therefore, the Board concludes that service connection for an acquired psychiatric disorder, to include anxiety and depressed mood is warranted.  See id.

C.  Chest Scar Residual of a Stab Wound

The Veteran asserts that he has a painful scar on his chest as a result of a stab wound he incurred (from a civilian) in 1974 during his active service while stationed at Ft. Hood.  See Board Hearing Transcript at 3-4, 6-7, 12.

A police report from the City of Killeen dated July 14, 1974, 3:30AM, reflects that the Veteran presented at the police station (driven there by a stranger) with a stab wound to the chest.  He reported that he was stabbed on a city sidewalk at approximately 2:00AM on July 14, 1974.  With regard to a September 2010 deferred rating decision posing the question as to whether the "seven days lost under 10 U.S.C.A. § 972" per the Veteran's DD Form 214 include the date the stabbing incident occurred, the Board notes that the Veteran's personnel records reflect that he was AWOL for seven days from July 3, 1974, to July 9, 1974, which was about five days prior to the stabbing incident.  

The Veteran testified at the Board hearing that he was treated for the chest stab wound at Darnell Hospital on the base at Ft. Hood and that he was given stitches.  Although there are no service treatment records relating to the Veteran's hospital treatment for his stab wound, a July 16, 1974 service treatment record reflects that the Veteran requested to be placed on profile due to a chest injury, and that he had six sutures.  A July 22, 1974 service treatment record reflects that sutures were removed.  Also, an August 1974 separation report of medical history reflects that the Veteran reported he had incurred a stab wound to the chest, and the report of medical examination reflects that the physician noted that the Veteran had a scar on his anterior chest.

A November 2009 VA examination report reflects that the Veteran reported a history of being stabbed in the chest in service.  Physical examination revealed a two-inch, well-healed scar on the anterior chest wall (as was noted on the separation examination report) that the examiner opined was at least as likely as not related to the Veteran's stab injury incurred in service.  No other residuals were noted by the examiner.

The Board finds that the Veteran's reported history of the incident in service is credible and sufficiently corroborated by the July 1974 police report as well as his service treatment records.  The November 2009 VA examination report establishes that the Veteran currently has a two-inch long chest scar that the examiner opined is at least as likely as not a residual of the stabbing incident in service.  Therefore, in light of the above evidence establishing a current chest scar, an in-service stab wound to the chest, and the VA examiner's competent and uncontradicted medical opinion that the Veteran's chest scar is related to service, the Board finds that a preponderance of the evidence is in favor of granting service connection for the Veteran's chest scar as a stab wound residual.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).

Therefore, the Board concludes that service connection for a chest scar as a residuals of a stabbing wound is warranted.  See id.


ORDER

Entitlement to service connection for impotence is granted.

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety and depressed mood, as secondary to impotence is granted.

Entitlement to service connection for a scar residual of a stab wound of the chest is granted.


REMAND

The Veteran claims that he has a prostate condition as a result of gonorrhea that he was treated for in service, or that is otherwise related to service.  See Board Hearing Transcript at 5; VA Examination Report, December 2009 at 2, 4.  After a thorough review of the Veteran's claims folder, the Board has determined that, regrettably, additional development is necessary prior to the adjudication of his claim.

Several service treatment records dated in February 1974 reflect that the Veteran complained of urinary frequency.  February 1974 service treatment records also reflect that the Veteran was treated with penicillin for a positive gonorrhea (GC) culture.  The Veteran continued, however, to report increased frequency of urination, and a February 20, 1974 service treatment record reflects that a work-up was ordered for prostatis (but no follow-up is shown).  

Recent VA treatment records dated from August 2005 to May 2008 reflect that the Veteran complained of frequent urination.  See VA Treatment Records, August 2005, September 2005, May 2008.  A May 2008 VA treatment record reflects diagnosed benign prostatic hypertrophy (BPH), and that the Veteran was prescribed doxazosin for treatment.  A January 2009 VA treatment record reflects that the Veteran's BPH symptoms were stable on the doxasozin.  This same record also notes that the Veteran's prostatic antigen (PSA) was negative for the last year.

As noted above, in July 2009, the Board remanded the Veteran's claim so that, among other things, he could be afforded a VA examination relating to his claimed prostate condition.  Pursuant to the Board's remand, the Veteran was provided with a VA examination in November 2009.  In short, the VA examiner noted that the claims file was not available for review, noted the Veteran's history of gonorrhea in service but not his history of complaints of urinary frequency, noted the Veteran's post-service history of treatment for BPH, and opined that "there is evidence of an enlarged prostate," but never provided any further opinion as to whether the Veteran's prostate condition is related to service.  

A December 2010 Supplemental Statement of the Case (SSOC) references a September 2010 addendum VA medical opinion that has not been associated with the claims file and continues the denial of the Veteran's claim, reasoning that the Veteran specifically denied prostate complaints on VA examination (which the Board notes is not shown in the November 2009 report), and that the Veteran's PSA was normal (which is also not reflected in the November 2009 VA examination report).  In light of all of the above, the Board finds that a remand is necessary to provide the Veteran with a new, adequate VA examination to address whether the Veteran has a current prostate condition that is related to gonorrhea that he was treated for in service or is otherwise related to service.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr v. Nicholson, 21 Vet. App. 303 (2007).



Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's recent VA treatment records relating to his claimed prostate condition dated from January 2009 to present and associate them with the claims file.

2.  After the above development has been completed, schedule the Veteran for another VA examination to determine the nature and etiology of the Veteran's claimed prostate condition.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, including this remand, conducting a thorough examination, and identifying the nature of the Veteran's prostate condition, the examiner should render an opinion as to whether it is at least as likely as not that any prostate condition diagnosed on examination is related to service, to include (but not limited to) the Veteran's complaints of urinary frequency in service and his diagnosed gonorrhea in service in February 1974.

Please also address the significance of any negative prostatic antigen tests (PSA), such as the negative test result in January 2009.  For example, the relationship, if any, between a PSA test result and (a) prostate cancer, and (b) an enlarged prostate.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that the Veteran does not have a prostate condition that is related to service, the examiner must explain, in detail, the reasoning behind this determination.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


